Citation Nr: 1122887	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  08-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbosacral strain with degenerative disc changes and narrowing of L4-5.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to May 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Seattle, Washington Department of Veterans' Affairs (VA) Regional Office (RO), wherein the RO continued the 10 percent disability rating assigned for lumbosacral strain with degenerative changes and narrowing of L4-5 with decreased sensation in the bilateral lower extremities, which is currently 10 percent disabling.

In an August 2010 rating decision, the RO awarded separate 10 percent disability ratings for neurological deficits, L5-S1, of the left and right lower extremities, effective March 2, 2009.  The evidence of the claims file does not reflect that any notice of disagreement has yet been filed with respect to these claims.  As such, these matters are not in appellate status.  

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans' Law Judge in April 2011.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim for a disability rating in excess of 10 percent for lumbosacral strain with degenerative disc changes and narrowing of L4-5.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

The Veteran reported in a November 2009 VA examination that he had applied and been approved for Social Security Disability recently.  In the April 2011 Travel Board hearing, the Veteran testified that his back disability had caused him to stop working in 2009 and he was awarded Social Security disability benefits.  

The record does not reflect that efforts have been made to obtain any Social Security Administration (SSA) records.  Such efforts are required pursuant to 38 C.F.R. § 3.159(c)(2) (2010).  See also Baker v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).  Therefore, as these SSA records may be relevant to the Veteran's current claim for a disability rating in excess of10 percent for lumbosacral strain with degenerative disc change and narrowing of L4-5, a request should be made to the SSA for any records pertaining to the Veteran, including any decisions and any medical evidence relied upon in making those decisions.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The record also reflects the Veteran has reported continuing treatment at VA.  While VA treatment records from December 1999 to April 2007 are of record, aside from a list of scheduled appointments and individual reports from December 2008 and March 2009, no additional VA medical records of treatment have been associated with the file since April 2007.  Therefore, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the SSA and request copies of all documents pertaining to the Veteran, including any decisions and any medical records relied upon in making those decisions.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  The RO/AMC should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from 2007 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


